Case 2:21-cv-02230-FLA-SK Document 8 Filed 03/11/21 Page 1 of 5 Page ID #:85




 1 Naeun Rim - State Bar No. 263558
      nrim@birdmarella.com
 2 Grace W. Kang - State Bar No. 271260
      gkang@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Defendant Robinhood
 7 Financial LLC
 8
 9                        UNITED STATES DISTRICT COURT
10        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 TAYLOR THOMPSON, an                      Case No. 2:21-cv-02230
   individual and all other California
13 residents similarly situated,
                                            STIPULATION TO EXTEND TIME
14               Plaintiff,                 TO RESPOND TO COMPLAINT
15        vs.                               Judge:
                                            Courtroom:
16 ROBINHOOD FINANCIAL LLC,
17               Defendant.
18
19
20
21
22
23
24
25
26
27
28

                     STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
Case 2:21-cv-02230-FLA-SK Document 8 Filed 03/11/21 Page 2 of 5 Page ID #:86




 1         WHEREAS, on February 8, 2021, Taylor Thompson (“Plaintiff”) filed a
 2 putative class action Complaint (“Complaint”) in the Superior Court for the State of
 3 California, County of Los Angeles, Central District, captioned Taylor Thompson v.
 4 Robinhood Financial LLC, Case No. 21STCV04909 (the “Action”);
 5         WHEREAS, on February 9, 2021, Plaintiff served Defendant Robinhood
 6 Financial LLC (“Robinhood”) with process;
 7         WHEREAS, on March 2, 2021, the Parties met and conferred regarding
 8 Robinhood’s deadline to respond to the Complaint following removal and Plaintiff’s
 9 Motion to Remand;
10         WHEREAS, on March 11, 2021, Robinhood removed the Action to the
11 United States District Court for the Central District of California pursuant to 28
12 U.S.C. § 1446(a). Robinhood contends that the United States District Court has
13 original jurisdiction over this Action pursuant to the Securities Litigation Uniform
14 Standards Act (“SLUSA”), 15 U.S.C. § 78bb(f)(1);
15         WHEREAS, Plaintiff will challenge the removal of this Action and file a
16 motion to remand pursuant to 28 U.S.C. § 1447. Plaintiff contends that there is no
17 basis for federal jurisdiction over this Action because it is a California consumer
18 class action not in connection with the purchase or sale of securities, so it does not
19 fall within the ambit of SLUSA and belongs in California state court;
20         WHEREAS, the parties agree that Plaintiff has satisfied his meet and confer
21 obligations under L.R. 7-3 as to the filing of his Motion to Remand;
22         WHEREAS, there is a pending Motion for Transfer of Actions to the
23 Northern District of California Pursuant to 28 U.S.C. § 1407 for Coordinated or
24 Consolidated Pretrial Proceedings (“Transfer Motion”) with the Judicial Panel on
25 Multidistrict Litigation (“JPML”), which briefing was fully submitted on March 5,
26 2021, and a hearing before the JPML is scheduled for March 25, 2021;
27         WHEREAS, pursuant to Rule 6.2(d), upon Removal of the Action,
28 Robinhood promptly notified the JPML that the Action was a “tag-along action[]”;
                                               2
                     STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
     \
Case 2:21-cv-02230-FLA-SK Document 8 Filed 03/11/21 Page 3 of 5 Page ID #:87




 1         WHEREAS, Plaintiff states that he intends to file a response to Robinhood’s
 2 Notice of Tag-Along Action to inform the JPML that, should the JPML grant the
 3 Transfer Motion, this Action is not appropriate for coordination into the MDL as
 4 there is no federal jurisdiction over this Action and this Action strictly involves
 5 California consumer claims;
 6         WHEREAS, pursuant to Federal Rule of Civil Procedure 81(c)(2)(C),
 7 Robinhood’s deadline to respond to the Complaint is March 18, 2021;
 8         WHEREAS, in the spirit of cooperation, the Parties agree to extend the
 9 deadline for Robinhood to move or otherwise respond to the Complaint in light of
10 Plaintiff’s anticipated Motion to Remand and the pending Transfer Motion before
11 the JPML;
12         WHEREAS, there is good cause to extend the deadline to move or otherwise
13 respond to the Complaint to allow time for any Motion to Remand filed by Plaintiff
14 to be resolved, for the JPML to make its determination with respect to the Transfer
15 Motion, and for this Action to proceed in an orderly and efficient fashion;
16         WHEREAS, Robinhood does not waive, and expressly reserves, all available
17 defenses;
18         WHEREAS, this is the first extension that has been requested, and the Parties
19 have not obtained any previous extensions;
20         NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and
21 between the Parties, that Robinhood’s deadline to move or otherwise respond to the
22 Complaint shall be extended as follows:
23       • if the Transfer Motion is granted and Plaintiff’s Motion to Remand is denied,
24          until the date by which the transferee judge orders Robinhood to move or
25          otherwise respond to the Complaint;
26       • if Plaintiff’s Motion to Remand is granted or the Transfer Motion is denied,
27          the Parties will meet and confer with respect to Robinhood’s response
28          deadline to respond to the Complaint; and
                                               3
                     STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
     \
Case 2:21-cv-02230-FLA-SK Document 8 Filed 03/11/21 Page 4 of 5 Page ID #:88




 1       • if Plaintiff’s Motion to Remand is denied and the Transfer Motion is denied,
 2          until the date by which the Court orders Robinhood to move or otherwise
 3          respond to the Complaint.
 4         IT IS FURTHER STIPULATED AND AGREED, by and between Plaintiff
 5 and Defendant, that Defendant preserves all rights to move or otherwise respond to
 6 the Complaint.
 7         IT IS FURTHER STIPULATED AND AGREED, by and between Plaintiff
 8 and Defendant, that Plaintiff has satisfied his meet and confer obligations under L.R.
 9 7-3 as to the filing of his Motion to Remand.
10 DATED: March 11, 2021                Naeun Rim
                                        Grace W. Kang
11
                                        Bird, Marella, Boxer, Wolpert, Nessim,
12                                      Drooks, Lincenberg & Rhow, P.C.
13
14
                                        By:         /s/ Naeun Rim
15
                                                          Naeun Rim
16                                            Attorneys for Defendant Robinhood
17                                            Financial LLC

18 DATED: March 11, 2021                KIESEL LAW LLP
19
20
                                        By:          /s/ Cherisse H. Cleofe
21
                                              Paul R. Kiesel, State Bar No. 119854
22                                              kiesel@kiesel.law
23                                            Jeffrey A. Koncius, State Bar No. 189803
                                                koncius@kiesel.law
24                                            Cherisse H. Cleofe, State Bar No. 290152
25                                              cleofe@kiesel.law
                                              KIESEL LAW LLP
26                                            8648 Wilshire Boulevard
27                                            Beverly Hills, California 90211-2910
                                              Tel: 310-854-4444
28                                            Fax: 310-854-0812
                                               4
                     STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
     \
Case 2:21-cv-02230-FLA-SK Document 8 Filed 03/11/21 Page 5 of 5 Page ID #:89




 1                                        Richard C. Dalton, State Bar No. 268598
                                           rick@rickdaltonlaw.com
 2                                        RICHARD C. DALTON, LLC
                                          P.O. Box 358
 3                                        Carencro, Louisiana 70520
                                          Tel: (337) 371-0375
 4
 5                                        David S. Markun, State Bar No. 150579
                                           dmarkun@mzclaw.com
 6                                        MARKUN ZUSMAN FRENIERE
 7                                        COMPTON LLP
                                          17383 West Sunset Blvd., Suite A380
 8                                        Pacific Palisades, California 90272
 9                                        Tel: 310-454-5900
                                          Fax: 310-454-5970
10
11                                        Edward S. Zusman, State Bar No. 154366
                                           ezusman@mzclaw.com
12                                        MARKUN ZUSMAN FRENIERE
13                                        COMPTON LLP
                                          465 California Street, Suite 401
14                                        San Francisco, California 94104
15                                        Tel: 415-438-4515
                                          Fax: 415-434-4505
16
17                                        Attorneys for Plaintiff TAYLOR
                                          THOMPSON, on behalf of himself and all
18                                        other California residents similarly situated
19
20
21
22
23
24
25
26
27
28
                                           5
                   STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
     \
